DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election, without traverse, of the invention of Group II, claims 7-14, in the reply filed on December 6, 2021, by Alan C. Townsley, is acknowledged. 
With respect to species, Applicants have elected the region between the nucleotide sequence as shown in SEQ ID NO:1 and the nucleotide sequence as shown in SEQ ID NO:6. 

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statements (IDSs) filed on 12/31/2020, 09/31/2021, and 10/07/2021 are attached to the instant Office action. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because it contains embedded hyperlink(s) and/or other form(s) of browser-executable code (e.g., at page 35, paragraph 0104; page 39, paragraph 0115; page 47, paragraph 0128). 
	Applicants are required to delete the embedded hyperlinks and/or other form of browser-executable code. See
The use of the trademark BLAST® (e.g., at page 11, paragraph 0029; page 13, paragraph 0040; page 16, paragraph 0052) has been noted in this application. The Basic Local Alignment Search Tool (BLAST)® is a registered trademark of the National Library of Medicine. The registered trademark symbol ® should be included following the trademarks wherever they appear, and the trademarks should be accompanied by the generic terminology. 
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. 
	Appropriate correction is required.

Claims
The response submitted on December 6, 2021 has been entered. 
Claims 1-14 are pending. 
Claims 1-6 are withdrawn from consideration for being directed to non-elected invention. 
Claims 12-14 are withdrawn from consideration for being directed to non-elected species. 
Claims 7-11 are examined in this Office action. 

Claim Interpretation
Instant SEQ ID NO:1 is a 148-nucleotides-long sequence from Saccharum spontaneum, also identified as a JW90 AMP0121265 marker DNA. See Specification, Table 7 on page 37; and see also
Instant SEQ ID NO:6 is a 148-nucleotides-long sequence from Saccharum spontaneum, also identified as a JW90 AMP0100370 marker DNA. See Specification, Table 7 on page 37; and see also Sequence Listing. 

Claim Objections
Claim 7 is objected to for being dependent on a withdrawn claim (claim 1). 
Claim 10 is objected to for being dependent on a withdrawn claim (claim 2). 
Claim 11 is objected to for being dependent on a withdrawn claim (claim 3).
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 7-11 are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 
	The instantly pending claims are method claims. The judicial exception is the correlation of a recited marker (nucleic acid sequence) with smut resistance in sugarcane plants.
Sporisorium scitamineum-infested soil1 will survive if it natively comprises resistance determinant(s)/marker sequences). The breadth of “producing” encompasses non-transformative visual assessment of a sugarcane plant for a smut resistance phenotype, coupled with prior knowledge of the correlation of said phenotype(s) with the presence of particular marker(s). This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle. 
	The claims recite the steps of “extracting” a chromosome and “determining” the presence or absence of a marker. These steps are interpreted as equivalents to thought processes as described above, without significantly more. This judicial exception is not substantially integrated into a practical application because the claimed invention is directed to naturally-occurring process(es), nucleotides, cells, and organisms; without substantial integration of the natural principle sufficient to confer patent eligibility. The claimed methods and the claimed naturally-occurring marker(s) have the inherent property/ies that are recited in the claims.
	The instant method claims do not require any transformation event or any additional elements to show a practical application or integration of the natural principle sufficient to confer patent eligibility. For a claim that is directed to a judicial exception to be patent-eligible, it must see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
	Applicants are advised to add selection and breeding steps to claims 7-11, which might help overcome the stated rejections. 
The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.


Improper Markush Group	
Claims 7-11 are rejected under the judicially-created basis that they contain an improper Markush grouping of alternative species. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. 	
	All of the elected claims 7-11 are ultimately dependent on independent claim 1, which is drawn to a plurality of markers associated with sugarcane smut resistance. The claims (claim 1 and dependents) recite a plurality of unique genetic regions and markers (nucleotide sequences, as SEQ ID NOs:1-6; 135-143; 144 (145)-151), which are located on different linkage groups, as different QTLs. See Specification, page 37, Table 7, for linkage group 42, SEQ ID NOs:1-6; pages 41-42, Table 10, linkage group 15, SEQ ID NOs:135-143; and page 49, Table 14, linkage group 8, SEQ ID NOs: 144-151). It is further noted that instant SEQ ID NOs:1-6 are located in a 8.4 cM region on linkage group 42 (Table 1, page 10); instant SEQ ID NOs:135-143 are located in a 26.6 cM region on linkage group 15 (Table 2, page 13); and instant SEQ ID NOs:144-151 are located in a 12.27 cM region on linkage group 8 (Table 3, page 16). 
The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: the claims encompass a multitude of different nucleotide sequences which are biochemically divergent, they have no conserved structure throughout the genus other than a phosphodiester backbone, are associated with quantitative trait loci having different effects on total trait expression, and may or may not be associated with the divergent traits of resistance to different races of sugarcane smut. The species lack a substantial structural feature as evidenced by the ® alignment of the elected 167-nucleotides-long SEQ ID NO:6 and the non-elected 136-nucleotides-long SEQ ID NO:148 did not result in any significant similarity (i.e., did not produce any significant alignment; data not shown). 
The recited markers also have different function(s), i.e., different relative effects on the trait of improved smut resistance: see and compare data depicted in Figures 9 and 20, for example. 
Thus, the species do not share a substantial structural feature and a common use which flows therefrom. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claims 7-11 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the 
	Claim 7 recites the steps of (i) “extracting a chromosome” of a (progeny or parent) sugarcane plant, and (ii) determining in the obtained chromosome the presence or absence of a marker associated with sugarcane smut resistance according to preceding claim. First, due to Mendelian segregation, not all of the progeny of the parent plants of claim 7 would contain the recited marker(s), or any marker(s) at all. It is therefore unclear how determining the presence or absence of the marker in the parent would necessarily produce a progeny sugarcane line having improved smut resistance. Second, based on the disclosure and on the state of the art at the time the application was filed, it is unclear how exactly the step of “extracting a chromosome” from sugarcane should be performed. 
	Claims 10 and 11 depend on preceding claims 2 and 3, respectively. Preceding claims 2 and 3 recite markers associated with sugarcane smut resistance, wherein the nucleic acid region comprises “a part of” a plurality of recited nucleotide sequences. The recited unspecified “part” of the nucleotide sequences (e.g., of SEQ ID NO:1) may encompass only a single nucleotide; or two nucleotides. It is unclear how any single nucleotide (or a dimer) of SEQ ID NO:1 could be considered a marker associated with resistance to sugarcane smut. 
	In the interest of compact prosecution, the claims are nonetheless examined. The step of “extracting a chromosome” is interpreted as extracting sugarcane genomic DNA; see Specification, Example 1, for genomic DNA extraction; and see section on Sugarcane Marker Identification (pages 18-22, paragraphs 0058-0073), describing the identification of markers in sugarcane genomic DNA. 

Summary
Claims 7-11 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest a method for producing a sugarcane line having improved smut resistance, which comprises: extracting a chromosome of a (progeny or parent) sugarcane plant, and determining in the obtained chromosome the presence or absence of a marker associated with sugarcane smut resistance, which marker consists of a continuous nucleic acid region existing in a region between the nucleotide sequence as shown in SEQ ID NO:1 and the nucleotide sequence as shown in SEQ ID NO:6; in view of the unpredictability inherent in the claimed compositions and processes as discussed above. See also Applicants’ description of the instantly claimed QTL region in the Specification, on page 36, paragraph 0107. The described markers included in the recited QTL region linked to sugarcane smut resistance are: AMP0121265 (SEQ ID NO:1), AMP0120752 (SEQ ID NO:2), AMP0035185 (SEQ ID NO:3), AMP0114852 (SEQ ID NO:4), AMP0089904 (SEQ ID NO:5), and AMP0100370 (SEQ ID NO:6); see also Table 7.
	The closest prior art is: (i) Enoki et al., United States Patent Application Publication No. 2014/0230100 A1, published 14 August 2014, which teaches markers associated with resistance to smut in plant belonging to genus Saccharum, and use thereof (see IDS filed 09/30/2021); and (ii) Butterfield, 2007, PhD thesis “Marker Assisted Breeding in Sugarcane: A Complex Polyploid”, University of Stellenbosch, pp 1-75. However, even though the Enoki et al. and Butterfield references teach pluralities of markers associated with resistance or susceptibility of sugarcane to smut, they do not teach the instantly claimed SEQ ID NOs:1 and 6. 
No claim is allowed.


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sugarcane smut is a fungal disease of sugarcane caused by the fungus Sporisorium scitamineum.